DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-11, 13-16, 19-20 and 22 are pending. Claims 2, 3, 10 and 22 are withdrawn. Accordingly, Claims 1, 4-9, 11, 13-16 and 19-20 are under examination.

Election/Restrictions
Applicant elected with traverse squalamine, oral administration, the subject is a member of a patient population or at risk of developing constipation and about 1-500mg in a subject in the reply filed on 9/17/2020.  

Priority
This application claims the priority benefits under 35 USC § 119 to U.S. provisional Application No. 62/714,470, filed August 3, 2018; U.S. provisional Application No. 62/714,468, filed August 3, 2018; and U.S. provisional Application 62/720,453, filed August 21, 2018

Information Disclosure Statement
The Information Disclosure Statement(s) filed 8/16/2021, 8/30/2021, 10/11/2021, and 12/13/2021 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


New rejection - Claims 1, 4-9, 11, 13-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “constipation-related symptom” is indefinite and is not a term of art. Although the specification mentions “constipation-related symptom” over 15 times, the specification does not provide a clear definition of the term. One would not clearly understand what would constitute a “constipation-related symptom”. Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the claimed invention. 
However, the term “constipation symptom” is not indefinite because it is a common term of art and would, therefore, be clearly understood by one of ordinary skill in the art. 
To obviate the rejection, it is suggested that all recitations of the term “constipation-related symptom” be deleted.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Maintained - Claim 1, 4-9, 11, 13-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zasloff (US 20150368290 A1).

Claimed invention
The claims are drawn to treating or slowing the progression of constipation by administering squalamine and increasing the dose as needed.

Prior art
Zasloff teaches administration of oral (see abstract and throughout) squalamine to a human subject for stimulation of the intestinal enteroendocrine system for treating a lymphoma patient with constipation, comprising administration of squalamine. See title; 0234-0235. To induce repression of lymphoma, human received an initial daily dose of one 50 mg capsule of squalamine and her bowels began to move, the change in this symptom indicating treatment of constipation. See 0235. See also Claim 3.  Repeat clinical chemistry studies were performed. Squalamine treatment continued. The patient received dexamethasone as well. See Id.  

While Zasloff discloses squalamine for the treatment of constipation, Zasloff does not expressly exemplify the identifying a starting dose for a symptom and escalating the dose to an effective dose for the symptom as claimed.

However, Zasloff further teaches that the aminosterol can be administered at an initial dose and then increased to a dose that elicits a desired response. For example, Zasloff teaches the following:
“Effective dosing regimens can in-part be established by measuring the rate of excretion of the orally administered aminosterol and correlating this with clinical symptoms and signs. Exemplary dosing regimens include, but are not limited to: (1) Initiating with a "low" initial daily dose, and gradually increasing the daily dose until a dose is reached that elicits evidence of the activation of the enteric nervous system, where the "low" dose is from about 10-about 100 mg per person, and the final effective daily dose is between about 25-about 1000 mg/person; (2) Initiating with a "high" initial dose, which necessarily stimulates the enteric nervous system, and reducing the subsequent daily dosing to that required to elicit a clinically acceptable change in bowel behavior, with the "high" daily dose being between about 50-about 1000 mg/person, and the subsequent lower daily oral dose being between about 25-about 500 mg/person; (3) Periodic dosing, where an effective dose can be delivered once every about 2, about 3, about 4, about 5, about 6 days, or once weekly, with the initial dose determined to capable of eliciting an Aminosterol Induced Response.”
See 0107. 

Thus, it is very clear that Zasloff recognizes that the dose amount is a result effective variable that can be adjusted in order to optimize the effect of the active drug, e.g., activation of the enteric nervous system (0107) or improve the symptom of movement of bowel (0235). Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  One of ordinary skill in the art would have found it obvious to administer an initial dose to mitigate a symptom of constipation (e.g., reduced stool movement) and titrating the dose upwardly until a desired effect on the symptom is obtained and then continue to administer the adjusted dose. It would have been customary for an artisan of ordinary skill to determine the optimal dosing regimen to achieve the desired results.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention.

Regarding Claims 4, 8 and 9, which recite dose amounts (Claims 4 and 9) and oral administration (Claims 8 and 9), Zasloff teaches oral administration and exemplifies 50 mg dose as outlined above.

Regarding Claims 5 and 6, which mentions administration on an empty stomach (Claim 5) and the aminosterol is squalamine (compound 8 – elected by Applicant) (Claim 6), Zasloff teaches that no food is taken (0013) and exemplifies treatment of humans with squalamine. See 0234-0235. Claim 20, which mentions a human is the subject, is also met.

Regarding Claim 7, Zasloff meets the limitations required by Claim 7 because Zasloff teaches Periodic dosing, where an effective dose can be delivered once every about 2, about 3, about 4, about 5, about 6 days, or once weekly. See 0107. 

Claim 11 is met because the patient treated in Zasloff reference had increased bowel movement as outlined above.

Claim 13 is met because the patient was administered dosage amounts once daily. Dosage amounts were also reduced incrementally as outlined above.

For Claim 14, Zasloff teaches treatment of chronic idiopathic constipation, IBS, and opioid-induced constipation. See Claim 3. 

Claim 15 require the symptom to be constipation. Zasloff exemplifies administration of squalamine to a patient with constipation as outlined above.

Regarding Claim 16, which mentions that a defined period of time includes about 1 to about 10 days. Zasloff teaches administration of 50 mg squalamine for 4 days. 

Claim 19 is met because the squalamine administered to treat the patient in the Zasloff reference is a pharmaceutically acceptable grade of squalamine as required by Claim 19.

Response to arguments
Applicant asserts that the claimed invention is directed to the discovery that aminosterol dosages should be “patient-optimized” as the therapeutically effective amount is “patient specific”. Applicant argues that Zasloff does not teach or suggest dose modification of the aminosterol. Instead, dose modification of dexamethasone is taught according to Applicant. Paragraph 0107, however, teaches:
“Effective dosing regimens can in part be established by measuring the rate of excretion of the orally administered aminosterol and correlating this with clinical symptoms and signs. Exemplary dosing regimens include, but are not limited to: (1) Initiating with a "low" initial daily dose, and gradually increasing the daily dose until a dose is reached that elicits evidence of the activation of the enteric nervous system, where the "low" dose is from about 10-about 100 mg per person, and the final effective daily dose is between about 25-about 1000 mg/person; (2) Initiating with a "high" initial dose, which necessarily stimulates the enteric nervous system, and reducing the subsequent daily dosing to that required to elicit a clinically acceptable change in bowel behavior, with the "high" daily dose being between about 50-about 1000 mg/person, and the subsequent lower daily oral dose being between about 25-about 500 mg/person; (3) Periodic dosing, where an effective dose can be delivered once every about 2, about 3, about 4, about 5, about 6 days, or once weekly, with the initial dose determined to capable of eliciting an Aminosterol Induced Response.”

Thus, contrary to Applicants position, including the position the Zasloff only teaches fixed doses, Zasloff teaches dose modification of the aminosterol to arrive at a therapeutically effective amount optimum for the patient being treated. The fact that Zasloff teaches such modification would clearly indicate that the amount of aminosterol is optimized for the specific patient. Accordingly, Applicant’s attempt to distinguish Zasloff’s teachings regarding dose optimization from Applicant’s “patient-optimized” dosing is merely a matter of semantics. This difference in wording is immaterial.

Zasloff even indicates that the starting dose would be modified depending on different factors: “the effective dose is established by defining the initial dose required to induce the Aminosterol-Induced GI Response, which is the initial dose required to stimulate a change in bowel activity, nausea, secretory diarrhea, or any combination thereof.” See Claim 20. Thus, Applicant’s arguments that Zasloff fails to identify that the starting dose should be “patient-optimized” is unpersuasive.
For these reasons, the rejection is deemed to still be proper and is, therefore, maintained. 

 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-9, 11, 13-16 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23, 25 and 26 of copending Application No. 16/530,051 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to treating constipation by administering a starting dose and escalating up to an effective dose.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to arguments
Applicant’s statements are acknowledged. However, the rejection is still deemed to be proper and is maintained. Particularly, Applicant argues that the reference claims are drawn to Alzheimer’s disease whereas the current claims are drawn to constipation. This is not persuasive because the claims in each case are based on ameliorating constipation in the patients.

Claims 1, 4-9, 11, 13-16 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-26 and 30-38 of copending Application No. 16/530,200 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims and the instant claims are drawn to treating constipation as a symptom of a disorder wherein constipation is a characteristic of the disorder to provide constipation relief.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to arguments
Applicant’s statements are acknowledged. However, the rejection is still deemed to be proper and is maintained. Particularly, Applicant argues that the reference claims are drawn to autism spectrum disorder (ASD) whereas the current claims are drawn to constipation. This is not persuasive because the claims in each case are based on ameliorating constipation in the patients.


Claims 1, 4-9, 11, 13-16 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/530,295 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to treating constipation as a symptom of a disorder by administering a starting dose and escalating up to an effective dose.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to arguments
Applicant’s statements are acknowledged. However, the rejection is still deemed to be proper and is maintained. Particularly, Applicant argues that the reference claims are drawn to depression whereas the current claims are drawn to constipation. This is not persuasive because the claims in each case are based on ameliorating constipation in the patients.

Claims 1, 4-9, 11, 13-16 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 16/530,247 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to treating constipation as a symptom of a disorder by administering a starting dose and escalating up to an effective dose.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-9, 11, 13-16 and 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,040,817 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is drawn to treating a constipation by administering a starting dose and escalating up to an effective dose.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS E SIMMONS/            Examiner, Art Unit 1629     

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629